IN THE COMMONWEALTH COURT OF PENNSYLVANIA


David Brown,                                   :
                                               : No. 554 C.D. 2015
                             Appellant         : Submitted: November 20, 2015
                                               :
                      v.                       :
                                               :
Pennsylvania Department                        :
of Corrections                                 :


BEFORE:       HONORABLE BERNARD L. McGINLEY, Judge
              HONORABLE ROBERT SIMPSON, Judge
              HONORABLE ROCHELLE S. FRIEDMAN, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY SENIOR JUDGE FRIEDMAN                                           FILED: January 5, 2016

              David Brown appeals, pro se,1 from the September 11, 2014, orders of
the Court of Common Pleas of Philadelphia County (trial court) denying his amended
petition for writ of habeas corpus (Habeas Petition) and his petition seeking the
issuance of a rule to show cause (Show Cause Petition).2 Because this court lacks
jurisdiction to consider Brown’s untimely appeal, we quash the appeal.


              Brown filed his Habeas Petition on July 17, 2014, and his Show Cause
Petition on August 14, 2014. On September 11, 2014, the trial court entered separate

       1
        Brown did not file a petition for permission to appeal nunc pro tunc but rather included the
words “nunc pro tunc” in his notice of appeal.

       2
          In his notice of appeal, Brown did not specify which of the two September 11, 2014, orders
he is challenging on appeal. Based on the averments in his notice of appeal and the arguments in
his brief, however, it appears that he is appealing from both orders.
orders denying both petitions.          On October 1, 2014, Brown filed a motion for
reconsideration of the order denying his Show Cause Petition, which the trial court
denied by order entered October 21, 2014.3 On November 5, 2014, Brown filed a pro
se notice of appeal in the Pennsylvania Superior Court, which transferred the matter
to this court for disposition.4


              Brown was required to file his appeal within 30 days of the trial court’s
September 11, 2014, orders, or no later than October 13, 2014.5 See Pa. R.A.P.
903(a) (stating that an appeal “shall be filed within 30 days after the entry of the order
from which the appeal is taken”). However, Brown did not file his appeal until
November 5, 2014. It is well settled that the filing of a motion for reconsideration
does not toll the appeal period unless the trial court expressly grants reconsideration
of its order. See Barron v. City of Philadelphia, 754 A.2d 738, 740-41 (Pa. Cmwlth.
2000).     “The timeliness of an appeal is jurisdictional,” and we must quash an

       3
         Brown did not request reconsideration of the order denying his Habeas Petition. In his
notice of appeal, Brown stated that he did not receive a copy of the order denying his Habeas
Petition and was unaware of that order until he reviewed the trial court docketing statement.
(Notice of Appeal, ¶¶ 3-4.)

       4
          Brown’s pro se notice of appeal was docketed on November 5, 2014, but is dated October
31, 2014. Under the prisoner mailbox rule, a prisoner’s pro se appeal is deemed filed on the date
the prisoner gives it to prison officials or deposits it in the prison mailbox. See Sweesy v.
Pennsylvania Board of Probation and Parole, 955 A.2d 501, 502 (Pa. Cmwlth. 2008). Here, other
than the date on the notice itself, the record contains no evidence establishing when Brown actually
handed his notice of appeal to prison officials or placed it in the prison mailbox. However, even if
Brown’s appeal were deemed filed on October 31, 2014, under the prisoner mailbox rule, it would
still be untimely.

       5
          The thirtieth day was October 11, 2014, which was a Saturday, so Brown had until
Monday, October 13, 2014, to file a timely appeal. See Pa. R.A.P. 107; Section 1908 of the
Statutory Construction Act of 1972, 1 Pa. C.S. §1908.


                                                 2
untimely appeal “absent a showing of fraud or a breakdown in the court’s operation.”
City of Philadelphia v. Frempong, 865 A.2d 314, 317 (Pa. Cmwlth. 2005).


              Here, Brown stated in his notice of appeal that he was unaware of the
order denying his Habeas Petition until he reviewed the trial court docketing
statement. This vague allegation is insufficient to establish fraud or a breakdown in
the court’s operation.6 Moreover, although the trial court determined that the appeal
was untimely in its Pa. R.A.P. 1925(a) opinion, Brown does not address the
timeliness issue in his brief to this court. Because Brown’s appeal was untimely and
he fails to allege fraud or a court breakdown, we lack jurisdiction to consider the
appeal. See Frempong, 865 A.2d at 317.


              Accordingly, we quash Brown’s appeal.




                                           ___________________________________
                                           ROCHELLE S. FRIEDMAN, Senior Judge




       6
        We note that the trial court docket indicates that both orders were entered on September
11, 2014, and that the prothonotary provided notice of both orders to the parties pursuant to Pa.
R.C.P. No. 236.

                                               3
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


David Brown,                           :
                                       : No. 554 C.D. 2015
                          Appellant    :
                                       :
                  v.                   :
                                       :
Pennsylvania Department                :
of Corrections                         :



                                      ORDER


            AND NOW, this 5th day of January, 2016, we hereby quash David
Brown’s appeal from the September 11, 2014, orders of the Court of Common Pleas
of Philadelphia County.



                                       ___________________________________
                                       ROCHELLE S. FRIEDMAN, Senior Judge